Title: From Thomas Jefferson to Thomas Barclay, 17 September 1787
From: Jefferson, Thomas
To: Barclay, Thomas



Dear Sir
Paris Sep. 17. 1787.

I have duly received your favor of July 30. covering Mr. Huntington’s papers on the subject of the claim for depreciation on money advanced by him for some French prisoners. That the claim is substantially just is certain, but at the same time it is one which I cannot urge. You know it is established in practice with us not to give an account once settled and discharged, merely on a claim of depreciation. This is the answer I have been obliged to give to  the numberless applications made to me for French subjects for indemnification of losses sustained by depreciation in their transactions with the public or with individuals in America. If any thing can be done with it, it would only be in the way you suggest, to wit by a negotiation between Mr. Huntington and the French Consuls. I therefore return you the papers, and am with sentiments of sincere esteem and respect Dear Sir, Your most obedient & most humble servt.,

Th: Jefferson

